        Case 2:18-cv-00497-DAK-EJF Document 42 Filed 01/16/20 Page 1 of 3



 Julianne P. Blanch, USB #6495                     C. Ashley Callahan (pro hac vice)
 Grace S. Pusavat, USB #15713                      LAW OFFICES OF C. ASHLEY
 PARSONS BEHLE & LATIMER                           CALLAHAN, P.C.
 201 South Main Street, Suite 1800                 The Haehnel Building
 Salt Lake City, Utah 84111                        1101 East 11th Street
 Telephone: 801.532.1234                           Austin, TX 78702
 Facsimile: 801.536.6111                           Telephone: 512.817.3977
 JBlanch@parsonsbehle.com                          Telecopier: 512.287.3127
 GPusavat@parsonsbehle.com                         Acallahan@callahanlawoffices.com
 ecf@parsonsbehle.com
                                                   Joshua G. Jones (pro hac vice)
                                                   THE LAW OFFICE OF JOSHUA G.
                                                   JONES
                                                   609 Castle Ridge Road, Ste. 450
                                                   Austin, TX 78746
                                                   Telephone: 512.552.6123
                                                   jjones@jgjoneslaw.com


Attorneys for Plaintiff


       IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH,
                             CENTRAL DIVISION


 KEITH F. BELL, PH.D.,                             RESPONSE TO ORDER TO SHOW
                                                   CAUSE
 Plaintiff,
                                                   2:18-cv-00497-DAK-EJF
 vs.
                                                   The Honorable Dale A. Kimball
 MAGNA TIMES, LLC, RICHARD
 ELLIOTT, EMILY GOULD, AND THE
 MAGNA TIMES,

 Defendant.



         Plaintiff Keith Bell, through counsel, responds to the Order to Show Cause why the above

captioned case should not be dismissed for failure to prosecute (Dkt. 41). Keith Bell’s counsel

intends to file a motion to withdrawal in this matter, which requests that Mr. Bell be given 21 days

upon the entry of an order granting the motion to withdraw to find new counsel or appear pro se.

4822-9987-9858v1
       Case 2:18-cv-00497-DAK-EJF Document 42 Filed 01/16/20 Page 2 of 3



        DATED this 16th day of January, 2020.




                                                Respectfully submitted,

                                                s/ Grace S. Pusavat
                                                Julianne P. Blanch, USB #6495
                                                Grace S. Pusavat, USB #15713
                                                Parsons Behle & Latimer
                                                201 South Main Street, Suite 1800
                                                Salt Lake City, Utah 84111
                                                Telephone: 801.532.1234
                                                Facsimile: 801.536.6111
                                                JBlanch@parsonsbehle.com
                                                GPusavat@parsonsbehle.com
                                                ecf@parsonsbehle.com


                                                C. Ashley Callahan
                                                  State Bar No. 24027545
                                                LAW OFFICES OF C. ASHLEY CALLAHAN, P.C.
                                                The Haehnel Building
                                                1101 East 11th Street
                                                Austin, TX 78702
                                                Telephone: 512.817.3977
                                                Telecopier: 512.287.3127
                                                acallahan@callahanlawoffices.com


                                                Joshua G. Jones (pro hac vice)
                                                THE LAW OFFICE OF JOSHUA G. JONES
                                                609 Castle Ridge Road, Ste. 450
                                                Austin, TX 78746
                                                Telephone: 512.552.6123
                                                jjones@jgjoneslaw.com

                                                ATTORNEYS FOR PLAINTIFF




4822-9987-9858v1
       Case 2:18-cv-00497-DAK-EJF Document 42 Filed 01/16/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 16, 2020, I caused the foregoing to be electronically filed

with the Court by CM/ECF to be served through the CM/ECF system.



                                                      /s/ Grace S. Pusavat




4822-9987-9858v1
